By the Court.

Benning, J.
delivering the opinion.
[1.] It appears that there were two partnerships, one of which was engaged in the “hotel business,” and was composed of Kilgrow and Mrs. Price; the other of which was ■ engaged in the “grocery business,” and was composed of Kilgrow & Patillo. It is somewhat doubtful whether either partnership had a well settled firm name, or whether each ■did not sometimes use or recognize the name of E. W. Kil;grow & Co. as its own.
The charge of the Court amounted to this i that unless it was the intention of the purchaser of the goods, (Kilgrow,) that the purchase should be for that firm of which Mrs. Price ■was a member, Mrs. Price was not bound to pay for them. 'The charge does not take into the account the question, which partnership it was to which the sellers intended the .sale to be. And yet, that, perhaps, was the most important question of all.
If the sellers of the goods really thought, when selling them, that they were selling them, not to the firm in which Patillo was a member, but to that in which Mrs. Price was a member, then Mrs. Price was bound to pay for the goods, .provided they were such as were suitable to the business of *526the partnership in which she was a member, even although Kilgrow, the partner, to whom they may have been sold, in.-tended the goods for the other partnership, and the other .partnership obtained them, unless the sellers knew, or might by the use of ordinary care have known, that this was the intention of Kilgrow.
One partner has the power to bind the partnership, in •things within the scope of the partnership; and “ where one of two innocent persons must suffer by the act of a third person, he shall suffer who has been the cause or occasion of the confidence and credit reposed in such third person.” (Sto. on Part. §108.)
But a merchant, in dealing with a person known to him to be a member of two different firms, and in respect to goods suitable to either firm, would, in general, be in the exercise of no more than ordinary care, if he called on that person to know which was the firm he was dealing for. And if, without making any such inquiry, the merchant should sell the person the goods, thinking him to be acting for one firm when he was acting for the other, the merchant could, in .general, hold only the firm for which the person was really • acting liable.
This is said, of course, on the assumption that the person says or does nothing calculated to make the merchant believe him to be acting for the firm for which he, in reality, is not acting.
The charge of the Court, therefore, we think lacked fulness. We think it should have been this: that if Baker & Hart, after taking reasonable care to find out which firm Kilgrow was dealing for, really thought he was dealing for that in which Mrs. Price was a member, and so sold him the goods, intending them for that firm; and if the goods were adapted to the business of that firm, then that firm washable to pay for the goods, although Kilgrow, in truth, intended them for the ■other firm, and although they went into the other firm.